Citation Nr: 1716588	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  11-19 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss prior to May 27, 2016, and a rating in excess of 10 percent thereafter.

2.  Entitlement to an initial compensable rating for essential hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



 
ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1979 to May 1979, June 1990 to January 1991, February 2003 to August 2003, and August 2007 to October 2008. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2009 and August 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, and the VA Appeals Management Center, respectively.

The Veteran testified before the Board at an August 2014 hearing; a transcript of the hearing is of record.  The Board previously remanded these claims in November 2013 and March 2016.

The issue of entitlement to an initial compensable rating for essential hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Prior to May 27, 2016, the Veteran's bilateral hearing loss manifests Level I hearing acuity in the right ear and Level II hearing acuity in the left ear.

Beginning May 27, 2016, the Veteran's bilateral hearing loss manifests Level IV hearing acuity in both ears. 


CONCLUSIONS OF LAW

The criteria for a compensable rating for bilateral hearing loss are not met prior to May 27, 2016.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2016).

The criteria for a rating in excess of 10 percent for bilateral hearing loss beginning May 27, 2016, are not met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.85, Diagnostic Code 6100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for bilateral hearing loss was granted in a June 2009 rating decision; a noncompensable evaluation was assigned effective October 2, 2008.  An August 2016 granted a 10 percent rating effective May 27, 2016.  The Veteran contends that an increased rating is warranted because the examination results do not adequately reflect his level of hearing loss. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. "Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (citation omitted).  

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Evaluations of hearing loss range from noncompensable to 100 percent, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85.  To evaluate the degree of disability for service-connected bilateral hearing loss, the Rating Schedule establishes eleven auditory acuity levels, designated from Level I through Level XI, for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

The Rating Schedule also provides for rating exceptional patterns of hearing impairment.  38 C.F.R. § 4.86 (2015).  If the puretone threshold is greater than 55 decibels at each of four specified frequencies (1000 Hertz, 2000 Hertz, 3000 Hertz, and 4000 Hertz), VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral, with each ear evaluated separately.  38 C.F.R. § 4.86(a).  If the puretone threshold is 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. That numeral will then be elevated to the next highest numeral for consideration, with each ear evaluated separately.  38 C.F.R. § 4.86(b). 

The record contains two hearing assessments that meet the requirements of 38 C.F.R. § 4.85: April 2009 and May 2016 VA examinations.  An in-service August 2008 audiogram did not include a Maryland CNC speech discrimination test.  Similarly, an audiogram submitted in June 2011 does not identify the date of the evaluation, list the name or credentials of the evaluator, or include a Maryland CNC speech discrimination test.  Thus, the April 2009 and May 2016 VA examinations are the only evaluations the Board will consider.  

The April 2009 VA audiogram indicated pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
15
55
60
LEFT
15
5
20
50
50

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 34 decibels in the right ear, and 31 decibels in the left ear.  Speech recognition ability was 92 percent in the right ear and 88 percent in the left ear.  The examiner diagnosed bilateral sensorineural hearing loss.

Using Table VI, the VA audiological examination demonstrates that the Veteran's hearing impairment was manifested by Level I hearing acuity in the right ear and Level II hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI.  Under Table VII, combining Level I right ear hearing acuity with Level II left ear hearing acuity results in a noncompensable evaluation for bilateral hearing loss.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  The right and left ear hearing loss shown in this audiological examination does not qualify as an exceptional pattern of hearing impairment.  See 38 C.F.R. § 4.86.  Accordingly, a compensable evaluation is not warranted following the results of the April 2009 VA examination.  

In the May 2016 VA audiogram, pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
25
65
60
LEFT
30
15
25
55
		55

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 41 decibels in the right ear and 38 decibels in the left ear.  Speech recognition ability was 68 percent in the right ear and 72 percent in the left ear.  The examiner again diagnosed bilateral sensorineural hearing loss.

Using Table VI, the VA audiological examination demonstrates that the Veteran's hearing impairment was manifested by Level IV hearing acuity in the both ears.  See 38 C.F.R. § 4.85, Table VI.  Utilizing Table VII, two Level IV acuity designations result in a 10 percent evaluation for bilateral hearing loss.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  Once again, the right and left ear hearing loss shown in the audiological examination does not qualify as an exceptional pattern of hearing impairment.  See 38 C.F.R. § 4.86.  Thus, a 10 percent evaluation is warranted based on the May 2016 VA examination results.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Beyond the VA examination results, the Board has considered the Veteran's statements regarding the severity of his service-connected bilateral hearing loss.  In the September 2009 Notice of Disagreement, the Veteran noted that he requires the use of hearing aids and reported that he did not feel the April 2009 examination adequately reflected his level of hearing loss, although he did not reference any specific issues with the examination procedure.  In a February 2011, the Veteran stated that he purchased new hearing aids after being unable to "hear my customers when responding to service calls."  At an October 2012 VA medical center appointment, the Veteran indicated that he has "[d]ifficulty understanding speech both at work and home."  He also testified at the August 2014 hearing that he sometimes cannot hear people talking to him if he is not looking at them.

The Veteran's statements are competent evidence on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, while the Board may consider the Veteran's subjective statements regarding the increasing severity of his disability, these complaints were considered by the medical professionals that examined him and provided clinical findings.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Disability ratings for hearing loss are derived by a mechanical application of the rating schedule to the numeric designations assigned after an audiometric evaluation is performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  This audiometric evaluation requires medical expertise.  The Board finds the objective audiometric findings and opinions provided by medical professionals are afforded the greater probative weight.  The probative value of audiometric examination evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches. 

In light of the foregoing, the Board finds that the preponderance of the evidence is against the assignment of a compensable evaluation for bilateral hearing loss prior to May 27, 2016, and against the assignment of a rating in excess of 10 percent  thereafter.  

Finally, entitlement to a total disability based on individual unemployability (TDIU) is an additional element to be considered of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although the record includes evidence that Veteran's hearing loss affects his ability to hear while at work, the record does not indicate that the Veteran is unemployable due to his hearing loss, and the Veteran has not contended that it renders him unable to work.  Thus, remand of a TDIU claim is not necessary.


Duties to Notify and Assist

VA has met its statutory and regulatory duty to notify in an August 2008 letter.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5107; 38 C.F.R. §§ 3.159(b).  

Beyond the duty to notify, VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4), 3.326.  VA has obtained referenced VA records and has provided multiple VA examinations.  The AOJ has also complied with previous remand instructions, including scheduling a Board hearing and providing an additional VA examination.  The Board therefore finds that VA met its duty to assist the Veteran.  


ORDER

Entitlement to a compensable rating for bilateral hearing loss prior to May 27, 2016, is denied.

Entitlement to a rating in excess of 10 percent beginning May 27, 2016, for bilateral hearing loss is denied.


REMAND

Remand is necessary to associate additional evidence with the claims file.  The Veteran reported in the September 2009 Notice of Disagreement that he was hospitalized for hypertension at Naval Hospital Jacksonville in or after May 2009.  Such records have not been associated with the claims file and must be obtained on remand.  See 38 U.S.C.A. § 5103A(b).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain the Veteran's records from Naval Hospital Jacksonville in or around May 2009.  All efforts should be made to obtain such records.  

If any records cannot be obtained after efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile; this should be documented in the claims file. The Veteran must be notified of the attempts made, informed why further attempts would be futile, and allowed the opportunity to provide the records.

2.  Readjudicate the issue on appeal.  If the benefit sought on appeal is not granted in full, issue a supplemental statement of the case before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


